 



Exhibit 10.B
VIAD CORP
MANAGEMENT INCENTIVE PLAN
Pursuant to the 2007 Viad Corp Omnibus Incentive Plan
As Adopted November 29, 2007

I.   PURPOSE:       The purpose of the Viad Corp Management Incentive Plan
(Plan) is to provide key executives of Viad Corp (Viad) and its subsidiaries
with an incentive to achieve goals as set forth under this Plan for each
calendar year (Plan Year) for their respective companies and to provide
effective management and leadership to that end.   II.   PARTICIPATING
SUBSIDIARIES, SUBSIDIARY GROUPS AND DIVISIONS:

  A.   Each subsidiary, subsidiary group, line of business or division listed
below is a “Company” for the purposes of this Plan:         Name of Company    
    Brewster Inc./Brewster Tours group
Exhibitgroup/Giltspur group
GES Exposition Services, Inc. group
Glacier Park, Inc.

    Viad may, by action of its Board of Directors or its Human Resources
Committee, add or remove business units on the list of participant companies
from time to time.

III.   FUNDING LIMIT:       A “funding limit” has been established for each
Company and Corporate participant who has been designated an Executive Officer
as defined under Section 16(b) of the Securities Exchange Act such that the
maximum aggregate amount awarded or credited under this Plan and any other
Cash-Based Plan may not exceed five million dollars ($5,000,000) to any one
Participant in any one Plan Year. The Executive Officer cannot be paid
Cash-Based Awards in any one Plan Year that exceed in the aggregate the funding
limit provided in this paragraph, but may be paid less at the discretion of the
Committee based on the levels of achievement of performance measures established
by the Committee for a Plan Year.   IV.   PERFORMANCE MEASURES:       As
described in the 2007 Viad Corp Omnibus Incentive Plan, the Company and Viad
Corp will adopt Performance Measures from the following list upon which payments
or awards will be based on an annual basis:

  (a)   Net earnings or net income (before or after taxes);     (b)   Earnings
per share;     (c)   Net sales or revenue growth;     (d)   Net operating
profit;     (e)   Revenue;     (f)   Return measures (including, but not limited
to, return on assets, capital, invested capital, equity, sales, or revenue);    
(g)   Cash flow (including, but not limited to, operating cash flow, free cash
flow, cash generation, cash flow return on equity, and cash flow return on
investment);     (h)   Earnings before or after taxes, interest, depreciation,
and/or amortization;     (i)   Gross or operating margins;     (j)  
Productivity ratios;     (k)   Share price (including, but not limited to,
growth measures and total shareholder return);     (l)   Expense targets;

1



--------------------------------------------------------------------------------



 



  (m)   Margins;     (n)   Operating efficiency;     (o)   Market share;     (p)
  Customer satisfaction;     (q)   Unit volume;     (r)   Working capital
targets and change in working capital;     (s)   Economic value added or EVA®
(net operating profit after tax minus the sum of capital multiplied by the cost
of capital); and     (t)   Strategic plan development and implementation.

    Performance Measures may be established for each Company to place increased
emphasis on areas of importance to achieving overall Corporate or subsidiary
objectives, with the Chief Executive Officer of Viad to recommend to the
Committee the measures to be used, the goals to be set and, at the end of the
Plan Year, the level of achievement. In order to be earned, at least one of the
predefined financial goals must be achieved and payable (at a minimum threshold
level), subject to downward discretion at the recommendation of the Viad Chief
Executive Officer. Any Performance Measure(s) may be used to measure the
Performance of the Company, subsidiary and/or affiliate as a whole or any
business unit of the Company, subsidiary, and/or affiliate or any combination
thereof, as the Committee may deem appropriate, or any of the above Performance
Measures as compared to the performance of a group of comparator companies, or
published or special index that the Committee in its sole discretion, deems
appropriate, or the Company may select Performance Measure (k) above as compared
to various stock market indices.   V.   ESTABLISHING GOALS:       The goals for
the Performance Measures to be employed will be established by the Committee no
later than 90 days after the beginning of the Plan Year after receiving the
recommendations of the Chief Executive Officer of Viad Corp. Actual bonus awards
will be dependent on Company or Corporate Performance versus the goals
established. Awards will also be capped when stretch Performance levels are
achieved.   VI.   EVALUATION OF PERFORMANCE:       The Committee, in evaluation
of achievement of Performance Measures, may include or exclude any of the
following events that occur during a Performance Period, such as: (a) asset
write-downs, (b) litigation or claim judgments or settlements, (c) the effect of
changes in tax laws, accounting principles, or other laws or provisions
affecting reported results, (d) any reorganization and restructuring programs,
(e) extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
shareholders for the applicable year, (f) acquisitions or divestitures, and
(g) foreign exchange gains and losses. To the extent such inclusions or
exclusions affect Awards to Covered Employees, they shall be prescribed in a
form that meets the requirements of Code Section 162(m) for deductibility.  
VII.   PARTICIPATION:

  A.   PARTICIPANT ELIGIBILITY:         The Committee will select the eligible
Executive Officers (as defined under Section 16(b) of the Securities Exchange
Act) for participation in the Plan no later than 90 days after the beginning of
the Plan Year. Participants will be selected in accordance with procedures
outlined in the Administrative Guidelines of the Plan.     B.   TARGET BONUSES:
        Threshold, target and cap bonus will be approved by the Committee for
each Executive Officer in writing no later than 90 days after the beginning of
the Plan Year and will be expressed as a percentage of salary paid during the
year. Target bonuses for other eligible personnel will be established in writing
within the parameters set forth in the Administrative Guidelines of the Plan,
subject to approval by the Chief Executive Officer of Viad Corp. Actual bonus
awards will be calculated by reference to a target percentage, with a threshold
and cap percentage set forth in the Administrative Guidelines.     C.   BONUS
POOL:

2



--------------------------------------------------------------------------------



 



  1.   The “Bonus Pool” will be initially established no later than 90 days
after the beginning of the Plan Year and will be adjusted from time to time to
equal the sum of anticipated bonuses of all designated participants in each
Company based upon actual Plan Year salaries, plus 15% of the target bonus
amount for Special Achievement Awards.     2.   The Bonus Pool will accrue in
accordance with the Bonus Pool Accrual Formula recommended by the Chief
Executive Officer of Viad Corp.     3.   Bonus Pool accruals not paid out shall
not be carried forward to any succeeding year.

  D.   AWARD DETERMINATION:

  1.   Individual bonus awards will be equal to the product of the target bonus
percentage times the weighted average percentage of Bonus Pool accrued as
determined in paragraph C above times the individual’s actual base salary
earnings during the Plan Year, subject to adjustments as follows:

  a)   discretionary upwards or downward adjustment of formula bonus awards by
the Committee after considering the recommendation of the Company President or
Chief Executive Officer with the approval of the Chief Executive Officer of Viad
Corp for those executives not affected by Section 162(m) of the Internal Revenue
Code, and     b)   discretionary downward adjustment of awards by the Committee
for those Executive Officers affected by Section 162(m) of the Internal Revenue
Code, and     c)   no individual award may exceed the individual’s capped target
award or the funding limit with respect to Executive Officers, and the aggregate
recommended bonuses may not exceed the Bonus Pool accrued for other than Special
Achievement Awards.

  2.   Bonuses awarded to the participating management staff of subsidiary
groups may be paid from funds accrued based upon the target bonus for such
participant(s) times the weighted average performance of the Companies in the
subsidiary group, subject to adjustments as above.

VIII.   REPAYMENT PROVISIONS:

  A.   NON-COMPETE:         Unless a Change of Control (as defined in the Viad
Corp Omnibus Incentive Plan, as amended) shall have occurred after the date
hereof:

  1.   In order to better protect the goodwill of Viad and its Affiliates (as
defined in the Plan) and to prevent the disclosure of Viad’s or its Affiliates’
trade secrets and confidential information and thereby help insure the long-term
success of the business, each participant in this Plan, without prior written
consent of Viad, will not engage in any activity or provide any services,
whether as a director, manager, supervisor, employee, adviser, agent,
consultant, owner of more than five (5) percent of any enterprise or otherwise,
for a period of two (2) years following the date of such participant’s
termination of employment with Viad or any of its Affiliates, in connection with
the manufacture, development, advertising, promotion, design, or sale of any
service or product which is the same as or similar to or competitive with any
services or products of Viad or its Affiliates (including both existing services
or products as well as services or products known to such participant, as a
consequence of such participant’s employment with Viad or one of its Affiliates,
to be in development):

  a)   with respect to which such participant’s work has been directly concerned
at any time during the two (2) years preceding termination of employment with
Viad or one of its Affiliates, or     b)   with respect to which during that
period of time such participant, as a consequence of participant’s job
performance and duties, acquired knowledge of trade secrets or other
confidential information of Viad or its Affiliates.



3



--------------------------------------------------------------------------------



 



  2.   For purposes of the provisions of paragraph VIII A, it shall be
conclusively presumed that a participant in this Plan has knowledge of
information he or she was directly exposed to through actual receipt or review
of memos or documents containing such information, or through actual attendance
at meetings at which such information was discussed or disclosed.     3.   If,
at any time within two (2) years following the date of a participant’s
termination of employment with Viad or any of its Affiliates, such participant
engages in any conduct agreed to be avoided in accordance with paragraph VIII A,
then all bonuses paid under this Plan to such participant during the last
12 months of employment shall be returned or otherwise repaid by such
participant to Viad. Participants in this Plan consent to the deduction from any
amounts Viad or any of its Affiliates owes to such participants to the extent of
the amounts such participants owe Viad hereunder.

  B.   MISCONDUCT:         Unless a Change of Control shall have occurred after
the date hereof, all bonuses paid under this Plan to any participant shall be
returned or otherwise repaid by such participant to Viad, if Viad reasonably
determines that during a participant’s employment with Viad or any of its
Affiliates:

  1.   such participant knowingly participated in misconduct that causes a
misstatement of the financial statements of Viad or any of its Affiliates or
misconduct which represents a material violation of any code of ethics of Viad
applicable to such participant or of the Always Honest compliance program or
similar program of Viad; or     2.   such participant was aware of and failed to
report, as required by any code of ethics of Viad applicable to such participant
or by the Always Honest compliance program or similar program of Viad,
misconduct that causes a misstatement of the financial statements of Viad or any
of its Affiliates or misconduct which represents a material knowing violation of
any code of ethics of Viad applicable to such participant or of the Always
Honest compliance program or similar program of Viad.

      Participants in this Plan consent to the deduction from any amounts Viad
or any of its Affiliates owes to such participants to the extent of the amounts
such participants owe Viad hereunder.     C.   ACTS CONTRARY TO VIAD:        
Unless a Change of Control shall have occurred after the date hereof, if Viad
reasonably determines that at any time within two (2) years after the award of
any bonus under this Plan to a participant that such participant has acted
significantly contrary to the best interests of Viad, including, but not limited
to, any direct or indirect intentional disparagement of Viad, then any bonus
paid under this Plan to such participant during the prior two- (2) year period
shall be returned or otherwise repaid by the participant to Viad. Participants
in this Plan consent to the deduction from any amounts Viad or any of its
Affiliates owes to such participants to the extent of the amounts such
participants owe Viad hereunder.     D.   The Corporation’s reasonable
determination required under paragraphs VIII B and VIII C shall be made by the
Human Resources Committee of the Corporation’s Board of Directors, in the case
of Executive Officers of the Corporation, and by the Chief Executive Officer and
Corporate Compliance Officer of the Corporation, in the case of all other
officers and employees.

IX.   SPECIAL ACHIEVEMENT AWARDS:       Special bonuses of up to 15% of base
salary for employees (primarily exempt employees) who are not participants in
this Plan, including newly hired employees, may be recommended at the discretion
of the Chief Executive Officer to the Committee from the separate funds for
discretionary awards provided for under paragraph VII C.   X.   APPROVAL AND
DISTRIBUTION:       The individual incentive bonus amounts and the terms of
payment thereof will be fixed following the close of the Plan Year by the
Committee.

4



--------------------------------------------------------------------------------



 



XI.   COMPENSATION ADVISORY COMMITTEE:       The Compensation Advisory Committee
is appointed by the Chief Executive Officer of Viad Corp to assist the Committee
in the implementation and administration of this Plan. The Compensation Advisory
Committee shall propose administrative guidelines to the Committee to govern
interpretations of this Plan and to resolve ambiguities, if any, but the
Compensation Advisory Committee will not have the power to terminate, alter,
amend, or modify this Plan or any actions hereunder in any way at any time.  
XII.   SPECIAL COMPENSATION STATUS:       All bonuses paid under this Plan shall
be deemed to be special compensation and, therefore, unless otherwise provided
for in another plan or agreement, will not be included in determining the
earnings of the recipients for the purposes of any pension, group insurance or
other plan or agreement of a Company or of Viad Corp. Participants in this Plan
shall not be eligible for any contractual or other short-term (sales,
productivity, etc.) incentive plan except in those cases where participation is
weighted between this Plan and any such other short-term incentive plan.   XIII.
  PLAN TERMINATION:       This Plan shall continue in effect until such time as
it may be canceled or otherwise terminated by action of the Board of Directors
of Viad Corp. While it is contemplated that incentive awards from the Plan will
be made, the Board of Directors of Viad Corp may terminate, amend, alter, or
modify this Plan at any time and from time to time. Participation in the Plan
shall create no right to participate in any future year’s Plan.   XIV.  
EMPLOYEE RIGHTS:       No participant in this Plan shall be deemed to have a
right to any part or share of this Plan, except as provided in Paragraphs XV and
XVI. This Plan does not create for any employee or participant any right to be
retained in service by any Company, nor affect the right of any such Company to
discharge any employee or participant from employment. Except as provided for in
administrative guidelines, a participant who is not an employee of Viad Corp or
one of its subsidiaries on the date bonuses are paid will not receive a bonus
payment.   XV.   EFFECT OF CHANGE OF CONTROL:       Notwithstanding anything to
the contrary in this Plan, in the event of a Change of Control (as defined in
the 2007 Viad Corp Omnibus Incentive Plan) each participant in the Plan shall be
entitled to a prorata bonus award calculated on the basis of achievement of
Performance goals through the date of the Change of Control.   XVI.   DEATH,
DISABILITY AND RETIREMENT:       If a participant ceases to be an employee of
Viad or a Company by reason of death or disability, or by reason of normal or
early retirement, such participant shall be entitled to a prorata bonus, if
earned, calculated based on the percentage of time such participant was employed
by Viad or a Company from the beginning of the Plan Year through the date the
participant ceases to be an employee of Viad or a Company.   XVII.  
DEFINITIONS:       Capitalized terms used in this Plan which are not defined
herein shall have the meaning ascribed to them in the 2007 Viad Corp Omnibus
Incentive Plan.   XVIII.   EFFECTIVE DATE:       The Plan shall be effective as
of January 1, 2008.

5